 Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.1 Filed 04/16/21 Page 1 of 13




                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA                      FILED
                                           WAYCROSS DIVISION                   U.S. DISTRICT COURT
                                                                                 ERl'ioV;iCK DIV.

  RICHEKADiEAN,                                                                ®l APR !b A !|: 21
            PETITIONER




 V.                                                               CASE No:     CV521-031



 TRACY JOHNS, WARDEN,
             RESPONDENT




                          PETITION FOR ISSUANCE OF WRIT OF HABEAS CORPUS
                                      28 U.S.C 2241fclf3):5 U.S.C 703




      The Petitioner RIchekad Jean Is currently incarcerated at the North Lake Correctional Facility, and
was in the custody of Tracy Johns (Warden) at the D.Ray James Correctional Facility. The Petitioner is

serving a term of 57 months imprisonment and 3 years supervised release which was rendered by the

United States District Court Southern District of Florida; for: Indentity Theft, Wire Fraud, Conspiracy to
Commit Wire Fraud, and Receiving and Concealing Monies from the Government.



      Since Petitioner's confinement began at the D.Ray James (CF), Petitioner has been deprived of his

constitutional rights in connection with a disciplinary hearing on 01/27/2020, after which Petitioner was

subjected to Loss of 27 Days of Statutory Good Conduct Time and 90 Days Forfeiture of Non- Vested

Good Conduct Time that adversely affects duration of confinement.(Please see Exibit 1)
 Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.2 Filed 04/16/21 Page 2 of 13




       Petitioner's constitutional rights were denied in connection with the disciplinary hearing

 A. On 01/10/2020 Petitioner was issued Incident report(IR)# 3350688 alleging a violation of Prohibited

 Act Code("PAC")297. A review of the IR fails to allege with specificity as to how the Petitioner violated

 PAC 297. The report does not indicate that Petitioner gave the caller instructions to call a third party.

 The IR makes the leap that because "he heard a man's voice means that a three-way call was made".



 The begged questions that presents itself^ is it now a violation to speak to more than one person in a

 household? Is the phone calls limited only to the owner of the phone? BOP's policy directs that its

 disciplinary process is not to be conducted in a arbitrary and capricious manner. Canvassing past phone
 calls in order to generate corporate profits is repulsive.



 B. Delay in UDC Hearing 28 C.F.R 541.7 requires that UDC hearing be held within Five working days an

extension of that time can be granted if accompanied by a memorandum from the Warden. Here, during

the UDC hearing Petitioner was not informed that the Warden had approved an extension of time in

which the UDC hearing should be held. In reviewing the staff roster it was noted that members of Unit

Team were present at work, the institution was not on lockdown. Moreover, Unit Team members does

not suffer from incompetence or mental defects which would allow them not to follow strict procedural

requirements of conducting UDC Hearing. Facts here in reveal the UDC hearing was untimely and

violates fundamental Due Process.(Please see Exibit 2)



C. Denied an unconflicted, independent and impartial adjudicator. The DHO is not a staff member of

the BOP as required by 28 C.F.R 500.1(b)(1), 516, 541.1(b)(1) and 541.8(b). The DHO is a salaried

employee of GEO a private corporation housing prisoners for profits, withholding good time credit
 Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.3 Filed 04/16/21 Page 3 of 13




 serves both corporate purpose [profits] and the DHO self interest[401k and stock and stock dividens].



 D. "Staff" is defined as as any employee of the Bureau Of Prisions, or Federal Prisons Industries, Inc.

 Please see 28 C.F.R 541.1. Although the regulations do not clearly requires the DHO to be employee of

 the BOP the regulation do requires that sanctions be impose by "Bureau Staff." Please see 28 C.F.R

 500.1(b)(1). Petitioner due process rights was violated when sanctions was imposed by a non-

 authorized official.




                                                    Relief


 This Honorable court has jurisdiction over the instant cause of action, as the cause giving rise, the loss of

good conduct time and loss of non vested good conduct time credit occurred within the jurisdiction of

this Court. See Preiser v. Rodriquez, 411 U.S 475(1973); United States v. Warmus, 151 F. App'x 783.

786 (11th cir. 2005)(holding, 28 U.S.C 2241 proper statute to challenge BOP's regulations. The

Petitioner has fraustrated all his Administrated Remedy.



Therefore the Petitioner is requesting that this Honorable Court to grant This Motion Pursuant to 28

U.S.C 2241 and that the charges against Petitioner be Vacated, Expunged for the records ,and restore

Loss of 27 Days Good Conduct Time and 90 Days Forfeiture of Non vested Good Conduct time, which

total to the amount of 117 Days lost.



Respectfully Submitted,

                                         o^ y I
Richekad Jean 04/12/2021
B.O.P# 15776-104
North Lake Correctional Facility
Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.4 Filed 04/16/21 Page 4 of 13




P.O.BoxlSQO
Baldwin, Mi 49304




                                   4
Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.5 Filed 04/16/21 Page 5 of 13



                                            Poof of service


I Petitioner Richekad Jean, do affirm or declare that on this date 04/12/20211 have Petition Motion

Under 28 U.S.C 2241(c)(3); 5 U.S.C 703 to the belo>w address:




Office of the Clerk
United States District Court
Southern District of Georgia
P.O. Box 1636
Brunswick, Ga 31521



Respectfully Submited,

P\jc}\cJii2Lc)                           0^
Richekad Jean 04/12/2021
B.O.P# 15776-104
North Lake Correctional Facility
P.O. Box 1500
Baldwin, Ml 49304
Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.6 Filed 04/16/21 Page 6 of 13



                                     Exfbit 1


                            DHO Hearing officer Report
            Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.7 Filed 04/16/21 Page 7 of 13


   BP-A0304                           DISCIPLINE HEARING OFFICER REPORT                               CDFRM
   JAN 17




      Institution: D. Ray James Correctional Facility                   Incident Report Number: 3350688
      Name Of Inmate; Jean,Richekad
                                                                        REG.NO.: 15776-104             |tJnit: K04-030L
      Date of Incident Report: 01/10/2020                               Offense Code: 297


    Sunimaxy of Charges:
    Use ofthe telephone for abuses other than criminal activity which circumvent the ability ofstaffto monitor frequency of
   JglgEhoneusg^cont^^ call, or the number being called.
  I.        NOTICE OF CHARGE(S)
            A. AdvMced written notice of charge (copy of Incident Report) was given to inmate on
                    ate)       01/10/2020         at (time)        1:22PM       (by staff member)             Lieutenant L Stewart
            B. The DHO Hearing was held on (date)                  01/27/2020       at (time)
                                                                                                      1:35 PM
            C. Inmate was advised of the rights before the DHO by (staff member)                              CaseManaaerT.Velez
                  on (date)      01/17/2020        and a copy of the advisement of rights form is attached.
 II.        STAFF REPRESENTATIVE

            A. Inmate waived right to staff representative. Yes                     ^     No

            B. Inmate requested staff representative and
                                                                                             N/A                      appeared.
            C. Staff Representative's Statement
                  N/A
           D. Requested staff representative declined or could not appear but inmate was advised of
              option to postpone hearing to obtain another staff representative with the result that
                  N/A
           E. Staff representative
                                                                                                          was appointed.

 III.      PRESENTATION OF EVIDENCE
           A. Inmate denies the charges(s)
           B. Summary of Inmate Statement;
                 On 01/27/2020 at approximately 1:35 PM,inmate Jean,Richekad #15576-104 denied the phone abuse charge against
                 him to this DHO.Jean presented a written statement on his behalf,dated 01/18/2020.Jean verbally stated In the past
                 I made several phone calls and sometimes it hangs up or maybe the receiver could be pushed in by the persons fece.
                Sometimes the phone itself will hang up on its own.I can't remember the call. I make a lot of phone calls.The
                 photographs lust shows me at the phone.
           C. Witnesses:

                1. Inmate waived right to witnesses. Yes ^                    No
                2. The following persons were called as witness at this hearing and appeared (Each
                    witness name and statement listed below):
                     N/A
                3. The following persons requested were not called for the reason(s) given (Each witness
                    name and statement listed below):
                     N/A
                4. Unavailable witnesses were requested to svibmit written statements and those statements
                   received were considered (Each witness name and statement listed below):
                 N/A
          D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO
                considered the following documents:
                Inmate Jean, Richekad Register #15576-104 presented written statement,dated 01/18/2020.
                Global Tel Link Call Detail Reportfor inmate Jean, Richekad #15576-104,dated 01/10/2020.

Jean,Richekad                         15776-104               335068S                    01/27/2020                     Page 1 of 4
PDF
                                                  Prescribed by P5270                                 Replaces BP-304 of MAR 16
            Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.8 Filed 04/16/21 Page 8 of 13


                 Global Tel Link Pan Detail Report for Inmate Jean,RIchekad #15576-104,dated 01/10/2020.
                 GEO Track Subject Management General Information for inmate Jean, RIchekad #15576-104,dated 01/10/2020.
                 BOP Program Statement P5264.08,Inmate Telephone Regulations,Corrected Copy 02/11/2008,page 5,paragraph 8
                 and pages 10 and 11, paragraph 9.Five(5)still photographs printed from CCTV ofInmate Jean,RIchekad
                 #15576-104, using the phone station at the time this call was made,dated 01/01/2020.
             E. Confidential information was used by DHO in support of his findings, but was not revealed
                to the inmate. The confidential information was documented in a separate report. The
                 confidential information has been (confidential informants have been) determined to be
                 reliable because:
                 NM
  IV.        FINDINGS OF THE DHO

                 ^             &ct. was committed as charged.                        C. No prohibited act was committed:
                      B. The following act was committed:                                E^unge according to Inmate
                                                                                        Discipline PS.


  V.         SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations,
             written documents, etc.)
             On 01/27/2020 at approximately 1:35 PM,Inmate Jean, RIchekad #15576-104 due process rights were read and reviewed
            with him by this DHO.inmate Jean,RIchekad #15576-104 appeared at this hearing and acknowledged receiving a copy
            ofthis Incident report. He stated he understood his rights before this DHO.He waived his right to a staff representative
            and requested no witnesses on his behalf.Inmate Jean was offered the use oftranslation services; he declined stating I
            speak and understand English. No interpreter was used.

            This DHO finds you committed the prohibited act of. Code 297, use ofthe telephone for abuses otherthan criminal
            activity which circumvent the ability of staffto monitor frequency oftelephone use,content ofthe call,or the number
            being called, when you and your listed as friend Edd Deme made a three way phone call via call forwarding or any
            similar telephone function.

            The DHO bases this finding on Investigative Clerk R,Ballard's written report indicating on 01/10/2020 at approximately
            10:45 a.m.,I, Clerk R.Ballard was monitoring phone calls using the Global Tel Link(GTL)system.Inmate Jean, RIchekad
           #15776-104 placed a call on 01/01/2020 at 10:02 p.m.,to number 786-775-9244 and was talking to a male. During the
           conversation the male and Jean talked about adding another person to the phone call and that It hung up before. After
           saying this,there was several seconds ofsilence(conducting a three way call)and another male voice began to talk. By
           Jean making a three way call he's(Jean) using the telephone in violation ofthe policy, which circumvents the ability of
           staffto monitorfrequency oftelephone use,content ofcalls.

           It is noted Program Statement P5264.08,Inmate Telephone Regulations, Corrected Copy 02/11/2008, page 5, paragraph
           8,indicates to ensure safety and security ofthe institution and community,inmates must place all personal telephone
           calls through ITS(inmate telephone system)and must not circumvent It via call forwarding,including automatic
           electronic call forwarding or any similar telephone function.

           Global Tel Link Call Detail Report for Inmate Jean,RIchekad #15576-104,dated 01/10/2020 indicates a phone call was
          made using your phone account on 01/01/2020 at approximately 10:02 PM to phone number 786-775-9944from K
          Building Pod 4,phone station 3.Global Tel Link Pan Detail Reportfor Inmate Jean, RIchekad #15576-104,dated
          01/10/2020 indicates phone number 786-775-9944 Is listed as your friend Edd Deme.Five(5)still photographs printed
          from CCTV dated 01/01/2020,Indicates inmate Jean,RIchekad #15576-104 Is using the phone station at the time this call
          was made.This DHO verified your identity using your own statement ofthe photographsjust show me at the phone and
           GEO Track Subject Management General Information for inmate Jean, RIchekad #15576-104,dated 01/10/2020.
          On 01/10/2020 at approximately 1:22 PM,during your initial investigation you stated you cant recall. On 01/17/2020 at
          approxirnately 2:40 PM,during your UDC hearing you stated you were not guilty and when has it become a prohibited
          act to speak to someone in the same household/under the same number? On 01/27/2020 at approximately 1:35 PM,you
          denied the phone abuse charge against you to this DHO.You presented a written statement on your behalf, dated
          01/18/2020.You made verbal statements ofIn the past I made several phone calls and sometimes It hangs up or maybe
          the receiver could be pushed In by the persons face.Sometimes the phone itself will hang up on its own.I cant
          remember the call. I make a lot of phone calls.The photographsjust shows me at the phone.
          Inniate Jean, RIchekad Register #15576-104 presented written statement on his behalf,dated 01/18/2020,verbatim
          Indicating BOP policy explicitly requires that the UDC hearing be held within Five(5)working days and extension ofthat
Jean, RIchekad                      15776r104           3350688                         01/27/2020                  Page 2 of 4
                                                Prescribed by P5270                                  Replaces BP-304 of MAR 16
          Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.9 Filed 04/16/21 Page 9 of 13


               time can be granted If accompanied by a memorandum from the Warden.Here,during the UDC hearing I was not
               Informed that the Warden had approved an extension ofthe time In which the UDC hearing should be held In
               rev ewing,the rtaff roster It was noted that the members ofthe Unit Team were present at work,the Institution was not
                n ockdown.Moreover, Unit Team members does notsuffer from Incompetence or mental defects which would allow
              them not to follow the strict procedural requirements ofconducting UDC hearing. As the facts here reveal the UDC
              n                                  ^""damental due process.The Incident report should and must be expunged.
              IRID feti  J allege
                   falls to n w th specificity
                                            ^ Incident Report
                                                as to how      (IR)alleging
                                                          I violated        a violation
                                                                     (PAC)297.          ofProhibited
                                                                                The report           ActCodethat
                                                                                            does not Indicate ("PAC)
                                                                                                                 I gave297.
                                                                                                                         theAcaller
                                                                                                                              review ofthe
              instmctlons to call a third party.The IR makes a leap that because he heard a "Man's voice" means a three-way call was
              made.The begged questions that presents Itself,Is It now a violation to speak to more than one person In a household?
              Is the phone calls limited only to the owner ofthe phone? BOP's policy directs that Its disciplinary process is not to be
              con^cted In a arbitrary and capricious manner.Canvassing past phone calls In order to generate incident reports and
              py extension Increased prison time to generate corporate profits Is repulsive. Most IR's are based on nothing but
              mnuendos,conjectures and suppositions. Simply put,there Is absolutely no evidence In the records that I directed
          another to make a three-way call to sustain Violation of(PAC)297.1 emphatically deny Violating(PAQ 297. Furthermore,
          /n\ AA Disciplineproceeding
          (2)                          on the
                            hearing officer   following
                                            must        grounds:
                                                 be properly     (1)and
                                                             trained Disciplinary
                                                                         certified:sanctions can onlyofbeaImposed
                                                                                    (3) An Employee       for profitby a BOP employee;
                                                                                                                    corporation cannot
              de impartial when occupancy ofthat facility profits the corporation In financial interest sustaining IR's.
          This DHO considered your verbal and written statements and this DHO discussed,showed and Informed you via
          Prograrn Statement 5270.09,Inmate Discipline Program,dated 07/08/2011, page 24,paragraph (c).Indicating the UDC
          will ordinarily review the Incident report within five work days after It Is Issued, not counting the day It was Issued,
          weekends,and holidays.It Is noted you do not have access to any staff rosters disputing your claim you reviewed them
          You were Issued this Incident report on 01/10/2020.The UDC conducted their hearing on 01/17/2020 by close of
          business on the 5th day not counting the day It was Issued, weekends,and holidays,disputing your claim the UDC
          hearing was untimely and yourfundamental due process rights were violated.The report writer specifically statesthe
          male and Jean talk about adding another person to the phone call and that It had hung up before.There was several
          seconds ofsilence and another male voice began to talk.This Is the evidence to support PAC 297,a three way phone call
          via call forwarding or any similar telephone function was accomplished during this phone call disputing your claim the IR
          falls to allege with specifically as to how you violated PAC 297.You Indicated In your verbal statementto the Initial
          mvestlgator and to this DHO of you can't recall and you cannot remember the call.This DHO finds these statements to
          be in direct contradiction to your verbal and written statements of Is It now a violation to speak to more than one person
          In a household,when has It becorne a prohibited act to speak to someone In the same household/under the same
         number and Is the phone calls limited only to the owner ofthe phone? Per BOP Program Statement P5264.08,Inmate
         Telephone Regulations,Corrected Copy02/11/2008, pages 10 and 11, paragraph 9,Indicates the Warden shall establish
         procedures that enable monitoring oftelephone conversations on any telephone located within the institution,said
         monitoring to be done to preserve the security and orderly management ofthe Institution and to protect the public
         This paragraph disputes your claim of BOP's policy directs that its disciplinary process Is not to be conducted In an
         arbitrary(determined by Impulse or whim),and capricious(characterized by or subject to whim)and your assertion of
         canvassing past phone calls In order to generate IR's to Increase prison time and corporate profits. This DHO finds by
         reasonable deduction this IR meets the element of prohibited act of using the telephone in violation of policy on
         telephone regulations which circumvents telephone monitoring procedures disputing your claim the IR Is based on
         mnuendos(an Indirect or subtle derogatory implication. Insinuation),conjectures(Inference based on Incomplete or
         Inconclusive evidence)and suppositions(assumptions).Your grounds for objection ofthese proceedings are noted,
         however,both BOP Program Statement 5270.09,Inmate Discipline Program,page 1,Indicates this program applies to
        sentenced and unsentenced Inmates in Bureau custody.It also applies to sentenced and unsentenced Inmates
        designated to any prison. Institution,or facility in which persons are held in custody by direction of,or under an
        agreement with,the Bureau of prisons.And,BOP Program Statement P5264.08,Inmate Telephone Regulations,
         Corrected Copy 02/11/2008,page 1,indicates this Program Statement provides national policy and procedure regarding
         inmate telephone privileges within Bureau ofPrisons(BOP)Institutions and contract facilities. It is noted D.Ray James
         Coirertlonal Facility Is under contract agreement with the Bureau ofPrisons. It Is also noted this DHO has been properly
        trained and certified by the U.S. Department ofJustice, Federal Bureau ofPrisons, National Corrections Academy,Aurora
        CO,on 10/18/2012. Furthermore,this Incident report and all evidence supporting It will be reviewed by the Federal
        Bureau ofPrisons,Privatization Management Branch,DHO Oversight Specialist for compliance with due process
        requirements and the recommended sanctions are In accordance with Bureau of Prisons Program Statement 5270.09,
        Inmate Discipline Program disputing your claim an employee of a for profit corporation cannot be Impartial when
        occupancy ofthat facility profits the corporation In financial Interest In sustaining IR's.This DHO considers your denial,
        written and verbal statements to be your attempt to remove yourselffrom any wrong doing.Based on your
        contradictory written and verbal statements,the above mentioned Information and your recent previous history of
        phone abuse as Indicated on your Discipline Data Chronological Disciplinary Record,this DHO finds It reasonable to
JeaaWchekad                           15776-104               3350688                      01/27/2020                      Page 3 of 4
PDF
                                                  Prescribed by P5270                                   Replaces BP-304 of MAR 16
          Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.10 Filed 04/16/21 Page 10 of 13


                 believe while you were on the phone with your as listed friend Edd Deme,a three way phone call via call forwarding or
                 any similar telephone function did take place circumventing the ability ofstaffto monitor frequency oftelephone use,
                 content of call,or number called.This DHO gives greater weight ofthe evidence to Investigative Clerk R. Ballard's written
                 report of phone abuse.

                Therefore, based on the greater weight ofevidence ofInvestigative Clerk R.Ballard's written report of phone abuse.
                Global Tel Link Call Detail Report for you indicating a phone call was made using your phone account on 01/01/2020 at
                approximately 10;02 PM to phone number 786-775-9944from K Building Pod 4,phone station 3.Global Tel Link Pan
                Detail Reportfor you indicating phone number 786-775-9944 is listed as your friend Edd Deme and five(5)still
                photographs printed from CCTV dated 01/01/2020,indicating you using the phone station at the time this call was
                made.Greater weight ofevidence of your contradictory written and verbal statements, your own statement ofthe
                photographsjust shows me at the phone and your recent previous history of phone abuse as Indicated on your
                Discipline Data Chronological Disciplinary Record.GEO Track Subject Management General Information for inmate Jean,
                Richekad #15576-104,dated 01/10/2020.BOP Program Statement P5264.08,Inmate Telephone Regulations,Corrected
                Copy 02/11/2008,page 5, paragraph 8 and pages 10 and 11, paragraph 9 were reviewed by the DHO and relied upon as
                evidence.The DHO reasonably believes and concludes by greater weight ofevidence,the prohibited act of.Code 297,
                use ofthe telephone for abuses other than criminal activity which circumvent the ability ofstaffto monitorfrequency'of
            telephone use,content ofthe call,or the number being called,charge against you is appropriate and warranted. You
            will have 30 days to appeal my decision.Instructions on how to appeal my decision were explained and provided to vou
            during your DHO hearing.                                                                                             '
  VI.       SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act)
            DISGCT27Days
            FFNVGCT90Days
                  COMM and LP PHONE -6 Months(Start date 01/28/2020,End date 07/27/2020)
  VII.      REASON FOR EACH SANCTION OR ACTION TAKEN
            The action/behavior on the part ofany inmate to use the telephone in an unauthorized manner or aid another to use the
            phone in an unauthorized manner poses a serious threat to the ability ofthe staffto controi the use ofthe telephone.
            Your actions interfered with the ability ofstaffto monitor whether inmates are making calls for prohibited or illegal
            purposes.The sanctions imposed by the DHO were taken to let you know that you and you alone will be held
           responsible for your actions and behavior at all times.

           The sanction against Disallowance of Good ConductTime was used to comply with Program Statement 5270.09,
           effective date August 1,2011,Inmate Discipline Program sanctioning guidelines for inmates sentenced under the Prison
           Litigation Reform Act(PLRA),and to modify your behavior.You were advised during your DHO hearing that a Bureau of
           Prisons(BOP)staff member will review each case and will certify all sanctions regarding a Disallowance of Good Conduct
           Time and any loss of Good Conduct Time may change after BOP review.
           It is noted the Forfeiture of Non Vested Good Conduct Time was implemented in accordance with Table 2,additional
           available sanctions for repeated prohibited acts within the same severity level.This being your third high level
           prohibited act committed within an 18 month time period.(Actual time period is 9 months).You were advised during
          your DHO hearing that a Bureau ofPrisons(BOP)staff member will review each case and will certify all sanctions
          regarding a Forfeiture of Non Vested Good Conduct Time and any loss of Good ConductTime may change after BOP
          review.


          The losses of phone and commissary privileges imposed by the DHO were taken to let you know that you and you alone,
          will be held responsible for your actions and behavior at all times.
VIII.     APPEAL RIGHTS            ^J^es^^^The inmate has been advised of the findincfs, specific evidence relied
          on, action and reasons for the action. The inmate has been advised of his right to appeal
          this action within 30 calendar days under the Administrative Remedy Procedure. A copy of
          this report has been given to the innate.

         Discipline Hearing Officer
Printed Name
                                                                                                           Date
Roger B.Perry
                                                                                                           01/29/2020
           rt Delivered to Inmate by:

            Name of Staff                           gnatufe of S                          Date and Time        liverera

Jean,Richekad                          15776-104              3350688                     01/27/2020                      Page 4 of 4
PDF
                                                   Prescribed by P5270                                 Replaces BP-304 of MAR 16
Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.11 Filed 04/16/21 Page 11 of 13



                                       Exibit 2


                        Incident Report# 3350688 and UDC report
              Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.12 Filed 04/16/21 Page 12 of 13
   JA^ir
                                                      INCIDENT report
    as. DEPARTMENT OF JUSTirP
                                                                                PEDER^ BUREAU OF PRISQMS
                                                                      Part I - Incident Report
         1.Inaitution:        p. Ray James Correctional Fadlily(DRJCF)
                                                                                                    Incident Report Number;
        2. Inmate's Name:
                                                         3. Register Number                        4. Date of Incident
                                                                                                                                         tynu-ifi'
          Jean. Richekad                                                                                                                     5. Time:
                                                                        15776-104                  01/01/2020
        6. Place of Incident                                                                                                                   10:02 p.m.
                                                         7. Assignment
          K Building Pod 4, phone station 3                  UNTKATEAM
                                                                                                                                  8. Unit:

                                 te'ephone for abuses other than criminal                                                         K04-030L
        activity and circumveniing the telephone
    ~                                                                                 £.tff
                                                     —                           "^me aware of incidents-



   Of               H          ^ u°"*        another person to the phone call and that It huno ud brforp                    ®                     converaatloi
   teleih^
   telephone ,n violation of^J                   another male
                             the doI.cv whi.h ^^i^rnvents the voice
                                                              ahitfybegan to talk By Jean mak^o a
                                                                    nfstaf^^otnn^                                            ®®^®raltheseconds
                                                                                                            ®®". He's(Jean) using
    ^2.                                       nii|ilii», _                    "^®'^®^^'®q"®ncy oftelephone use.
           R Baiiarri                                           "                                              I 13-Date And Time:
    14. Incident Report Delivered to Above Inmate By                                                             01/10/2020 10:56 a.m.
   (^yame/Sign^^^^^^^                                                                                              16. Time Incident Report Delivered:

                                                                    Part II - Committee Action
        Comments of Inma           Committee Regarding Above Incident




   18. A. It is the finding of the committee that you:
                                                                                                    The Committee is refem'ng the
                         Committed the Prohibited Act as charged.                                   Charge(s)to the DHO for further
                         Did not Commit a Prohibited Act.                                           Hearing.
                        Committed Prohibited Act Code(s).                                          The Committee advised the inmate of
                                                                                                   its finding and of the right to file
 19. Committee Decision is Based on Specific Evidence as Follows                                   an appeal within 20 calenriar days.
 g(/e fr> ^



                                                                                     "P"" DHO finding inmate committed prohibited act):


21. Date and Time of Action: P/
accurately reflects the          proceedings)      —(The UDC Chainnan's signature certifies who sat on the UDC and that the completed report

Chairman (Typed Name/Signature)                         Member(Typeo Name)                                Member(Typed Name)
 voided by                                       are Wfstaff use only. Begin enliies with me number 1 and woik up. Enlrles noi

 Distribute: OriginekCentral File Record; COPY-IJ)HO:COPY-a-lnmate alter UDC Action; COPY S-lnmate within 24
                                                                                                                   hours of Pa|
                                                                                                                              rt Preparation
 WD
                                                   Prescribed by P5270
                                                                                                               Replaces BP.A0288 of ATin 11
                                  Part III - Investigation                                    22. Date And Time Investigation Began
                                      Case 1:21-cv-00432-PLM-PJG ECF No. 1, PageID.13 Filed 04/16/21 Page 13 of 13 011P11G32921
S FIRMLY TO SEAL




      UNITED STATES                                       PRIORITY
     POSTAL SERVICE                                               MAIL                             FROM:
                                                                                                   PRC




:ed delivery date specified for domestic use.
                                                                                                 PRIORITY                             ^ UNITED
                                                                                                                                      m POSTAL SERVICE9
omestic shipments include up to $50 of insurance (restrictions apply).'
                                                                                                   * MAIL *                           VISIT USATUSPS.COM*
                                                                                                                                      ORDER FREE SUPPLIES ONUNE
Tracking® Included for domestic and many international destinations.                             FROM;
J international Insurance.**                                                                       Richekad Jean
jsed internationally, a customs declaration form is required.
                                                                                                   B-o.P#15776-104

does not cover certain Items. For details regarding claims exclusions see the                      P.                               Facility
/lail Manual at http://pe.usps.com.
                                                                                                   BaldWiny mi 49304
national Mail Manual at http://pe.usps.com for availability and limitations of coverage.
                                                                                                            legal mail



T RATE ENVELOPE
                                                                           ■fm                          TO:
TE ■ ANYWEIGHT
                                                                                                   Office of the Clerk
                                                                                                   United States District Court
                                                                                                   Southern District of Co
                                                                                                   P.O.BOX 1636                Georgia
                                                                                                  Brunswickv Ga 31521
TED STATES
TAL SERVICE 9                          ED                  To schedule free Package Pickup,
                                                                  scan the QR code.


SPS TRACKING#
                                                                                                            legal mail



                                  1| !4F May 2020
                                                                                              Ubel 226, March 2016   FOR DOMESTIC AND INTERNATIONAL USE
                                       : 121/2x91/2              USPS.COM/PICKUP
)022 0078 9375 5533 41
